Fletcher, Justice.
Stephen Hugh Ison shot and killed George Billingslea with a shotgun. Ison was indicted for the offense of murder. A jury found him guilty of murder and he was sentenced to life imprisonment.1
On the evening of the shooting, both Ison and the victim had been drinking. The victim had gone into Ison’s home and, by force, taken money from Ison. Ison followed the victim from the house and out into the street. Ison was seen carrying a shotgun and, as he pursued the victim, was heard demanding his money back and threatening to shoot the victim if he did not give the money , back immediately. Ison then shot the victim, tossed the shotgun into some nearby bushes and went home.
Ison’s sole enumeration of error concerns the sufficiency of the evidence. Having reviewed the evidence in a light most favorable to the verdict, we conclude that a rational trier of fact could have found Ison guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime was committed on September 8, 1989 and Ison was indicted on February 6, 1990. On February 28, 1990, a jury found him guilty of murder and on the same day he was sentenced to life in prison. Ison filed his motion for new trial on March 28, 1990, and that motion was denied on September 14, 1990. Notice of appeal was filed on October 15, 1990, and his appeal was docketed in this court on October 29, 1990. The case was submitted for decision without oral argument on or about December 20, 1990.